O’NIELL, J.
[1,2] This is a mandamus suit .to compel the Shreveport Producing- & Refining Corporation to transfer upon its books 2,000 shares- of its capital stock, held in escrow by the Commercial National Bank!’ The suit was dismissed on the ground that the sale of the stock by Samuel Green to the *3other relators in this suit was a violation of an agreement on the part of Green not to sell the stock or offer it for sale before the 31st day of December, 1920. The relators, Green and his transferees, appealed from the judgment. The defendants have moved to dismiss the appeal, on the ground that there was no objection on their part to having the stock transferred on or after the 31st day of December, 1920, and that the stock has been transferred since that date. The motion to dismiss the appeal is accompanied by affidavits showing that the stock has been transferred, as requested by appellants, since the 31st of December, 1920. If that be. true, the case presents only a moot question. Although we have no reason to doubt the truth of the .affidavits, this court does not regard as evidence in a case documents which were not offered in evidence in the court of original jurisdiction. It is therefore deemed proper that the case should be remanded, for a determination of the question whether the demand of the relators has been complied with by the defendants pending the appeal.
It is ordered that this case be remanded to the district court, to hear evidence upon and determine the question whether defendants have complied with the demand of the relators pending the appeal. The question of costs is to await the final judgment.